15-10324-mg       Doc 67     Filed 05/31/19    Entered 05/31/19 16:20:05        Main Document
                                              Pg 1 of 4



AKIN GUMP STRAUSS HAUER & FELD LLP
Lisa G. Beckerman
One Bryant Park
New York, New York 10036
Telephone: (212) 872-1000
Facsimile: (212) 872-1002
lbeckerman@akingump.com

Counsel for Keiran Hutchinson and Roy Bailey
of Ernst & Young Ltd., as the duly authorized
 joint official liquidators and foreign representatives

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:                                                   Chapter 15

 CALEDONIAN BANK LIMITED,                                 Case No. 15-10324 (MG)

               Debtor in a Foreign Proceeding.




                                       STATUS REPORT

          Keiran Hutchison of EY Cayman Ltd. and Roy Bailey of Ernst & Young Ltd., as the duly

authorized joint official liquidators and foreign representatives (the “Liquidators”) of Caledonian

Bank Limited (the “Debtor”) with respect to the winding up of the Debtor (the “Cayman

Proceeding”) pending before the Grand Court of the Cayman Islands (the “Cayman Court”) as a

foreign main proceeding pursuant to 11 U.S.C. § 1517, hereby make the following status report

to this Court with respect to the Cayman Proceeding:


          1.     Since February 2018, the last time that the Liquidators appeared before this Court,

the following significant events have transpired with respect to the Cayman Proceeding:


                                                  1
15-10324-mg    Doc 67      Filed 05/31/19       Entered 05/31/19 16:20:05      Main Document
                                               Pg 2 of 4


              A.      On 15 November 2018, the Cayman Court made an orders that Claire

      Loebell be released from the performance of any further duties as a joint official liquidator

      of the Debtor, and that Roy Bailey of Ernst & Young Ltd., Ritter House, Wickhams Cay 2,

      Road Town, Tortola, VG1110, British Virgin Islands, be appointed in her place as joint

      official liquidator of the Debtor with the power to act and be authorized to do any acts or

      things considered necessary or desirable in connection with the liquidation of the Debtor

      and the winding up of its affairs.

              B.      The Liquidators have realized assets including recovery of a loan

      receivable, the collection of annual deferred consideration payment related to the pre-

      liquidation sale of a Caledonian group business (“Group Business”), agreed and collected

      a settlement in respect of other receivables due from the Group Business and agreed and

      settled a claim against a third party.

              C.      The Liquidators have continued to comply with their statutory duties and

      specifically issued a report on the liquidation to all creditors and the Grand Court of the

      Cayman Islands and continued to report and liaise with creditors who sit on the Liquidation

      Committee (“LC”) regarding various matters. Since the commencement of the liquidation,

      the Liquidators have held numerous informal and 24 formal meetings of the LC with the

      last formal meeting held on 10 January 2019 and the last informal meeting held on 11

      February 2019. The LC currently comprises of three members following resignations

      received by the Liquidators from two creditors on 31 July 2018 and 25 January 2019

      respectively.

      2.      As at 27 May 2019, the Debtor has assets which remain to be collected, sold or

otherwise monetized. These assets comprise loans receivable (the “Remaining Loans”) and



                                                  2
15-10324-mg      Doc 67     Filed 05/31/19     Entered 05/31/19 16:20:05          Main Document
                                              Pg 3 of 4


deferred consideration due from the pre-liquidation sale of a Caledonian group business

(“Consideration”). The Liquidators also continue to give consideration to rights of action which

may yield further recoveries to the estate.

       3.      One of the parties to the remaining loans has asserted counter claims against the

Debtor. In respect of one of those counterclaims, such party has sought leave from the Grand Court

of the Cayman Islands to commence proceedings against the Debtor. A decision on the question

of leave has yet to be delivered by the Grant Court.

       4.      As regards the United States, at least one of the Remaining Loans is guaranteed by

a corporation located in the United States and which has assets in the United States. The Debtor

also acts as the custodian for certain securities owned by CSL which are held in accounts at

Cortland Capital Market Services LLC in the United States. The Liquidators continue to evaluate

possible litigation claims against various parties, including a party located within the United States.

       5.      As of 30 April 2019, the Debtor has net cash in the amount of approximately

US$15.9 million which balance includes cash set aside for declared dividends not yet paid pending

receipt of depositor payment instructions and KYC information, cash set aside for accrued unpaid

expenses and for future costs. The estate currently has reserves to deal with the remaining matters

discussed herein. The Liquidators will continue to review the level of the reserves required and

timing and quantum of further dividends that can be remitted to creditors. To date, the Liquidators

have declared five dividends totaling 90 cents in the dollar and a priority dividend of 100 cents in

the dollar for eligible creditors whose claims are less than CI$20,000.




                                                  3
15-10324-mg   Doc 67   Filed 05/31/19     Entered 05/31/19 16:20:05     Main Document
                                         Pg 4 of 4


 New York, New York                     AKIN GUMP STRAUSS HAUER & FELD LLP
 Dated: May 31, 2019
                                        /s/ Lisa G. Beckerman
                                        Lisa G. Beckerman
                                        One Bryant Park
                                        New York, New York 10036
                                        Tel: (212) 872-1000
                                        Fax: (212) 872-1002
                                        Email: lbeckerman@akingump.com


                                        Attorneys for the Liquidators




                                            4
